Citation Nr: 1019166	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for gallstones.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for residuals of a 
cholecystectomy.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to an effective date prior to October 10, 
2007, for the award of a 100 percent disability evaluation 
for the service connected coronary artery disease, status 
post myocardial infarction and bypass surgery (hereinafter 
"coronary artery disease"). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 
1972 and from August 1980 to April 1998.  It appears the 
Veteran also had an additional period of military service as 
the most recent DD 214 indicated he had a total of 7 years, 
10 months, and 16 days of prior active service before the 
tour that began in August 1980.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO, in pertinent part, 
denied the benefits sought on appeal, as well as claims for 
coronary artery disease, scars, and hemorrhoids.

In April 2009, the Board awarded service connection for 
coronary artery disease.  The RO implemented the award in a 
September 2009 rating decision and assigned a 60 percent 
rating effective from July 21, 2006.  A 100 percent rating 
was assigned from October 10, 2007.  While the claim 
pertaining to service connection is no longer in controversy, 
the Veteran has filed a notice of disagreement (NOD) with 
respect to the October 2007 effective date for the award of 
the 100 percent rating for his service connected coronary 
artery disease.  However, a statement of the case (SOC) has 
not been issued with respect to the claim for an earlier 
effective date.   Therefore, the Board must remand the claim, 
pending the issuance of an SOC to the Veteran and receipt of 
his timely appeal in response thereto.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

The claim for hemorrhoids was withdrawn prior to the April 
2009 Board decision.  38 C.F.R. § 20.204 (2009).  The claim 
for scars was remanded by the Board in April 2009, and was 
then granted by the RO in a November 2009 rating decision.  
As such, there no longer remains a claim in controversy with 
respect to this issue.  

The claims for service connection listed on the cover page of 
the instant decision were also before the Board in April 
2009, at which time they were remanded for further 
development and adjudication.  Because the Board's remand 
directives have not been completed, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).


REMAND

In its April 2009 remand, the Board noted that the Veteran 
sought service connection for gallstones, pancreatitis, 
diabetes mellitus, residuals of a cholecystectomy, and GERD.  
The Veteran had sought such benefits on numerous bases, to 
include the assertion that gallstones were the result of, or 
were otherwise aggravated by, his coronary artery disease.  
The Veteran further alleged that his gallstones resulted in 
or otherwise contributed to his pancreatitis, diabetes, 
cholecystectomy, and GERD.  

The Board determined that since service connection was 
awarded for coronary artery disease that VA must address 
whether there was an etiological link between this disease 
and the claimed disabilities delineated above.  

Based on these preliminary determinations, the RO/AMC was 
instructed to obtain a VA medical opinion for the purpose of 
determining the etiology of the claimed gallstones, 
pancreatitis, diabetes mellitus, residuals of a 
cholecystectomy, and GERD.  After reviewing the Veteran's 
medical history, the examiner was asked to address three 
questions (1(a)-(c)) in the numbered paragraphs.  While the 
examiner answered the first two questions, the Board finds 
that the answer to the third question (1(c)) was 
insufficient.

Specifically, the examiner was asked to determine whether: 

"it [was] at least as likely as not the 
Veteran's service connected hypertension 
and/or coronary artery disease caused, 
contributed to, or otherwise aggravated 
(i.e. made permanently worse) any of the 
above disabilities."

The May 2009 VA examiner responded: 

"[t]here is no apparent nexus between 
[V]eteran's service-connected 
hypertension and coronary artery disease 
and these subsequent problems including 
cholelithiasis, pancreatitis, pseudocyst, 
gastroesophageal reflux disease and 
diabetes mellitus."

The Board finds this response inadequate to render an opinion 
as to whether the service connected hypertension and/or 
coronary artery disease aggravated the claimed disabilities 
as alleged by the Veteran.  38 C.F.R. § 3.310; Allen v. 
Brown, 
7 Vet. App. 439 (1995) (Emphasis added).  Upon Remand, the RO 
must seek an addendum opinion as directed in the numbered 
paragraphs below. 

Finally, as noted in the Introduction, the RO implemented the 
award of service connection for coronary artery disease in a 
September 2009 rating decision.  The RO assigned a 60 percent 
rating effective from July 21, 2006, and a 100 percent rating 
effective from October 10, 2007.  The Veteran filed a timely 
NOD in October 2009 with respect to the effective date of the 
100 percent rating assigned.  See 38 C.F.R. § 20.302(a).  
Since there has been an initial RO adjudication of the claim 
and an NOD as to the effective date of an evaluation 
assigned, the Veteran is entitled to an SOC, and the current 
lack of an SOC with respect to the claim is a procedural 
defect requiring remand. See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2009); see also Manlincon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, this case must again be remanded to comply with 
the law as to development of the record.  The RO/AMC is 
directed to the specific development instructions delineated 
in the numbered paragraphs below.  

1.  The Veteran's claims filed should be 
forwarded to the examiner who rendered 
the May 13, 2009, VA medical opinion, if 
available.  Otherwise, the addendum 
opinion must be rendered by a similarly 
qualified medical provider.  The purpose 
of the addendum opinion is to determine 
the etiology of the claimed gallstones, 
pancreatitis, diabetes mellitus, 
residuals of a cholecystectomy, and GERD.  
The Veteran himself need not be scheduled 
for physical examination unless such 
examination is determined necessary.  All 
pertinent symptomatology and findings 
should be reported in detail.  

After fully reviewing the Veteran's 
medical history, the examiner should 
address whether it is as least as likely 
as not that the Veteran's service 
connected hypertension and/or coronary 
artery disease caused, contributed to, or 
otherwise aggravated (i.e. made 
permanently worse) any of the claimed 
disabilities.  

If the examiner answers in the 
affirmative as to aggravation, the 
examiner must, to the extent possible, 
indicate the degree of disability (but 
only that degree) over and above the 
degree of disability existing prior to 
the aggravation.  

In addressing the above question, the 
examiner is cautioned that 
hypercholesterolemia and/or 
hyperlipidemia are not disabilities in 
and of themselves, but merely laboratory 
findings, for VA purposes.  Therefore, 
regardless of whether 
hypercholesterolemia and/or 
hyperlipidemia manifested during military 
service, any disability which resulted 
therefrom must nonetheless manifest 
during military service, or result from a 
service-connected disability, to warrant 
service connection.  Moreover, if the 
examiner finds it at least as likely as 
not that the laboratory findings 
themselves constitute early 
manifestations of any claimed 
disabilities, this fact should be 
expressly stated.

The examiner should provide a complete 
rationale for all conclusions reached.  
If the examiner cannot respond to any 
inquiry without resorting to speculation, 
he should explain why a response would be 
speculative.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC must readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

3.   If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

4.  The RO must provide the Veteran an 
SOC with respect to his claim of 
entitlement to an effective date prior to 
October 10, 2007, for the assignment of a 
100 percent disability rating for the 
service connected coronary artery 
disease.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


